Citation Nr: 0431119	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  97-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a cervical 
spine/neck disability.  

2.  Entitlement to service connection for liver disorder 
secondary to service-connected degenerative disc disease of 
the lumbar spine.  

3.  Entitlement to service connection for a hip disorder 
secondary to service-connected degenerative disc disease of 
the lumbar spine.  

4.  Entitlement to service connection for erectile 
dysfunction.  

5.  Entitlement to an evaluation in excess of 60 percent for 
degenerative disc disease of the lumbar spine.  

6.  Entitlement to an evaluation in excess of 50 percent for 
major depression.  




REPRESENTATION

Appellant represented by:	National Association of County 
Veteran Service Officers


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had confirmed active service from January 1987 to 
January 1991, and additional active service in the reserves 
from January 13, to April 5, 1991.  Other periods of reserve 
service have not been verified. 

By rating action in December 1991, the RO, in part, denied 
service connection for a neck disorder.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1995 decision by the RO 
which, in part, denied an increase in the 10 percent 
evaluation then assigned for the veteran's low back 
disability.  At that time, the veteran perfected an appeal 
only as to the issue of an increased rating for the low back 
disability.  He subsequently initiated claims for the 
remaining issues on appeal at various times which were 
adjudicated by the RO in the following rating decisions.  

By a rating action in April 1997, the RO, in part, granted an 
increased rating to 60 percent for the low back disability; 
denied service connection for a liver disorder secondary to 
the low back disability, and found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a cervical spine/neck disability.  In 
August 1997, the RO granted an increased rating to 10 percent 
for major depression, effective from March 27, 1996, the date 
of claim for increase.  By rating action in October 1999, the 
RO denied, in part, service connection for a hip disorder and 
erectile function.  A personal hearing at the RO was held in 
October 2000.  By rating action in May 2002, the RO assigned 
an increased rating to 50 percent for major depression; 
effective from January 30, 2002, the date of VA examination 
showing increased disability.  The veteran perfected appeals 
for all of the issues shown on the first page of this 
decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for cervical spine/neck disability was 
finally denied by an unappealed rating decision by the RO in 
December 1991.  

3.  The additional evidence received since December 1991 is 
new and material and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for a cervical spine/neck disability.  

4.  The veteran does not have a liver disorder which is shown 
to be proximately due to or the result of or being aggravated 
by a service-connected disability.  

5.  The veteran does not have a hip disability which is shown 
to be proximately due to or the result of or being aggravated 
by a service-connected disability.  

6.  The veteran does not have erectile dysfunction which is 
shown to be proximately due to or the result of or being 
aggravated by a service-connected disability.  

7.  The current medial evidence of record is inadequate for 
rating purposes and a comprehensive medical examination is 
necessary to determine entitlement to an increased rating.  

8.  The veteran, without demonstrating good cause, did not 
report for VA examinations scheduled in July 2003, in 
conjunction with his claims for an increased rating for major 
depression and his low back disability.  


CONCLUSIONS OF LAW

1.  The December 1991 RO decision which denied service 
connection for a cervical spine/neck disability with 
headaches is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2004).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a cervical spine/neck 
disability with headaches.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5108, 5126 (West 2002); C.F.R. 
§§ 3.104(a), 3.156(a), 20.1105 (2004).  

3.  Service connection for a liver disorder secondary to the 
service-connected low back disability is denied.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.310 (2004).  

4.  Service connection for a hip disability secondary to the 
service-connected low back disability is denied.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.310 (2004).  

5.  Service connection for erectile dysfunction secondary to 
multiple service-connected disabilities is denied.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2004).  

6.  The veteran's failure to report for a scheduled VA 
examination requires that his claim for an increased rating 
for the low back disability be denied.  38 U.S.C.A. § 501 
(West 2002); 38 C.F.R. §§ 3.159, 3.655 (2004).  

7.  The veteran's failure to report for a scheduled VA 
examination requires that his claim for an increased rating 
for major depression be denied.  38 U.S.C.A. § 501 (West 
2002); 38 C.F.R. §§ 3.159, 3.655 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.   

The Board concludes that information and discussions as 
contained in the April 1995, April and August 1997, September 
1998, October 1999, May 2002, and August 2003 rating 
decisions, the February 1996, November 1999, and June 2000 
statements of the case, the May 1997, May and October 1999, 
June 2000, March 2001, May 2002, and June 2003 supplemental 
statements of the case (SSOC), and in letters sent to the 
veteran in January 1994, May and November 1999, December 
2001, May 2002, and July 2003 have provided the veteran with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefits sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Additionally, the veteran provided testimony at the RO in 
October 2000, at which time he was informed of the types of 
evidence needed to prevail in his claims.  Although the 
veteran stated at the hearing that he would provide 
additional medical evidence to support his claims, no further 
evidence has been received.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be secured by 
the veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Under the facts of this case, the Board finds that the record 
has been fully developed, and that it is difficult to discern 
what further guidance VA could have provided to the veteran 
regarding what additional evidence he should submit to 
substantiate his claims.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  The Board concludes that any such 
error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

Finality

Service connection for a neck disability was denied by the RO 
in December 1991.  There was no appeal of this decision, and 
it became final.  Therefore, the laws and regulations 
governing finality and reopening of a previously disallowed 
claim is pertinent in the consideration of the current issue 
on appeal.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2004).  

At the time of the December 1991 RO decision which denied 
service connection, the evidence considered included the 
veteran's service medical records, a December 1990 private 
hospital report, and an October 1991 VA examination report.  

The service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any neck or cervical 
spine problems during service.  The private hospital report 
showed treatment for low back problems in December 1990, but 
did not show any complaints, treatment, or diagnosis 
referable to any neck or cervical spine problems.  

The October 1991 VA examination report noted complaints of 
neck and right shoulder pain for two years without any 
specific shoulder injury.  The veteran reported that he 
recalled hitting his head on the flap of an airplane prior to 
the onset of shoulder pain and said that he had neck and 
shoulder pain almost daily since then.  He denied any 
numbness in his hands or arms.  He also reported that he had 
been told that he had a "chinch" in his neck.  Examination 
of the cervical spine revealed full flexion, extension, with 
discomfort at the extremes and full lateral bending with 
perhaps mild limitation of rotation on the left.  The 
impression included chronic intermittent right shoulder and 
neck pain.  The examiner commented that the symptoms appeared 
to be a musculoligament strain; a history of disc disease was 
also noted.  

Based on the evidence above, the RO concluded that there was 
no evidence of a neck injury in service or any competent 
medical evidence relating any current neck disorder to 
military service, and denied the claim in December 1991.  

The evidence added to the record since the December 1991 RO 
decision includes numerous VA medical records and examination 
reports from 1992 to the present, several private medical 
reports, and a transcript of a hearing at the RO in October 
2000.  

A private medical statement, received in July 2002, related 
the veteran's current cervical spine/neck problems to 
military service.  On its face, this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  In other words, 
the evidence is new and material.  38 C.F.R. § 3.156.  
Inasmuch as the Board finds that the medical opinion is new 
and material, there is no need to discuss whether the other 
evidence is likewise new and material as the claim will be 
reopened solely on the basis of this evidence.  This issue 
will be further addressed in the REMAND section of this 
decision.


Service Connection - In General

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service or while performing active duty training, or 
where arthritis is demonstrated to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2004) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Liver, Hip & Erectile Dysfunction Disorders

The veteran contends that he has disabilities involving his 
liver, hip, and erectile function as a result of his service-
connected low back disability and/or the medications he takes 
for this disability and his depression.  At his October 2000 
personal hearing, he testified that he was told by an 
unidentified VA health care provider that he had abnormal 
liver function studies and that it could be caused by 
medications, and that his hip pain could be due to an 
abnormal gait because of his low back disability.  Although 
he said that he was never diagnosed with a specific liver, 
hip, or erectile disorder, he believed that service 
connection should, nonetheless, be awarded.  

Service medical records reflect that the veteran was seen for 
a penile rash in January 1989, diagnosed as balanitis.  He 
was circumcised in late January 1989.  A follow-up evaluation 
in February 1989 noted that he was doing well.  In September 
1989, he was treated for epididymitis.  Service medical 
records, including laboratory studies, are silent for any 
findings of erectile dysfunction, a hip disorder, or a liver 
disorder.

It should be noted the veteran was informed by the hearing 
officer in October 2000, that in order to prevail on his 
claims for service connection, he needed to submit evidence 
of a current disability and a medical opinion relating the 
disability to military service or to a service connected 
disability.  Without such evidence, there would be no basis 
to grant service connection.  The veteran stated that he 
would talk to his private physician and obtain the necessary 
evidence and submit it to the VA.  To date, the veteran has 
not provided any additional evidence to support his claims.  

With respect to the claimed liver disorder, the veteran was 
afforded a VA examination in July 1998 to determine the 
nature and etiology of his abnormal liver function tests.  
The examiner reviewed the diagnostic studies and opined that 
the mild abnormalities of liver function studies were most 
likely secondary to Gilbert's Disease, a benign inherited 
entity.  As to the other disabilities, the veteran was 
scheduled for additional examinations in July 2003.  However, 
he failed to report and did not request to be rescheduled for 
another examination.  Accordingly, the Board must adjudicate 
the claims based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  

Here, the veteran has not presented any competent medical 
evidence of a current disability involving his liver, hip, or 
erectile dysfunction.  While the veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

As the veteran has not presented any competent evidence of 
disability of the liver, hip, or erectile dysfunction in 
service and no evidence of a current disability of the liver, 
hip, or erectile dysfunction, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, 
service connection is denied.  

Increased Ratings

The record shows the veteran failed to report for VA 
examinations in July 2003.  The information expected from the 
examination was needed to determine the current severity and 
manifestations of his low back disability and major 
depression.  The veteran did not report for the scheduled 
examinations, did not provide any information concerning 
treatment for his disability, and did not respond to any of 
the RO's correspondence.  In addition, he did not contact the 
RO to explain his failure to report nor did he request that 
another examination be scheduled.  

In Olson v. Principi, 3 Vet. App. 480 (1992), the Court held 
that the veteran must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  See also 38 C.F.R. 
§ 3.327 (2004).  In this case, the veteran has not cooperated 
with VA's efforts to obtain medical evidence necessary to 
evaluate the severity and manifestations of the disabilities 
at issue on appeal.  

Given the veteran's unexplained lack of cooperation, the 
Board is left with no alternative but to deny the claim 
pursuant to 38 C.F.R. § 3.655.  When the law is dispositive, 
the Board has no alternative but to deny the appeal.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

In light of the discussion above, the Board is satisfied that 
the veteran's due process rights were not violated.  The 
veteran may, however, reopen his claim for increased ratings 
at any time in the future should he become willing to appear 
for a VA examination.  




ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a cervical 
spine/neck disorder is reopened.

Service connection for a liver disorder secondary to the low 
back disability is denied.  

Service connection for a hip disability secondary to the low 
back disability is denied.  

Service connection for erectile dysfunction secondary to the 
low back disability is denied.  

An evaluation in excess of 60 percent for degenerative disc 
disease of the lumbar spine is denied.  

An evaluation in excess of 50 percent for major depression is 
denied.  


REMAND

Having determined that the veteran has submitted new and 
material evidence to reopen the claim of service connection 
for a cervical spine/neck disability, by way of the July 2000 
statement of Rosenio Medenilla, M.D., the issue must now be 
returned to the RO for a determination on the merits.  

In his statement, Dr. Medenilla stated that based on all of 
his records, the cervical spine abnormalities were present in 
service.  It is unclear what records the doctor had in his 
possession in order to make this determination.  In view of 
the foregoing, the issue is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or non-VA, who treated the veteran for 
a cervical spine/neck disorder since July 
2002.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

3.  Rosenio Medenilla, M.D should be 
contacted and requested to provide copies 
of the records upon which he based his 
July 2002 opinion.  When received, it is 
to be associated with the claims folder.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of the cervical spine/neck 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  Following the 
examination and a review of the record, 
the physician is to render an opinion 
regarding the etiology of the cervical 
spine/neck disorder.  In this regard, the 
examiner should indicate whether it is at 
least as likely as not that the cervical 
spine/neck disorder began in service.  
Reasons and bases are to be provided for 
any opinion rendered.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  Thereafter, the RO should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC). The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



